Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application claims benefit of 62/812,699 03/01/2019, and 62/857,008 06/04/2019.
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.
3.	Amendment including cancelation of claims 1-31, 33 and 35, addition of claims 121-141 (i.e., shall read 121-143) in the amendment filed on 4/15/2022 is acknowledged. Claims  32, 34 and 36-141 (i.e., shall read 36-143) are pending in the application. No new matter has been found.  Since the newly added claims 121-141 (i.e., shall read 121-143) are commensurate within the scope of invention, claims 32, 34 and 36-141 (i.e., shall read 36-143) are prosecuted in the case.
	EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Allison N. Krepel on June 13, 2022.  The application has been amended as follows:

In claim 139, page 16, line 1, delete “139”, and insert 
--140--
In claim 139, page 16, line 4, delete “139”, and insert 
--141--
In claim 140, line 1, delete “140”, and insert 
--142--
In claim 141, line 1, delete “141”, and insert 
--143--.

Reasons for Allowance	
4.	Claims 32, 34 and 36-143 are neither anticipated nor rendered obvious over the 
	record, and  therefore are allowable.  A suggestion for modification of a reference to 
obtain the instant methods of use , processes of making has not been found.  Claims 32, 34 and 36-143 are allowed.           
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.    
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

June 13, 2022